Detailed Action
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to Applicant’s Remarks submitted on November 18, 2020.
Claims 21-40 are pending in the application.

Response to Arguments/Remarks
Double Patenting
Claims 21-38 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-11, 13-14 of U.S. Patent No. 10,425,374.  Applicant argued that it would be premature to substantively address the rejection.  
Applicant’s response is not a complete response.  A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers).  Such a response is required even when the nonstatutory double patenting rejection is provisional.  See MPEP 804.
The rejection has been maintained.

Claim Interpretation
Applicant argued that the examiner ignored the limitation, “wherein the recipient address is not previously known by a user of the message editor.”  The “sending” operation has been limited to only recipient addresses not previously known by a user.
The examiner respectfully disagrees.  The examiner has considered the language and concluded that it is not a limiting language.  The language “wherein the at least one recipient is not previously known by a composer of the message” does not limit the claim by function or structure, i.e. the client computer hardware system (claim 27) or the computer program product (claim 33), and does not require 
The examiner disagrees that the sending operation is limited to only recipient addresses not previously known by a user of the message editor.  The computer does not operate based on what the senders knows or does not know.  The computer merely sends the message with recipient address without regard as to whether the user knows the recipient address.

Applicants have addressed the Examiner’s claim construction as to the claimed “the recipient address is not previously known by a user of the message editor.”  The examiner has not answered the substance of these arguments.
The examiner respectfully disagrees.  The examiner responded to Applicant’s arguments asserting that the language is a limitation.  Applicant argued that the examiner ignored the limitation and that the only approach to ignore a limitation is under “printed matter” doctrine.  The examiner responded that the language was not ignored but determined that it was not a claim limitation based on support from MPEP indicating why the language was not limiting to the claim.

Claim Rejections - 35 USC § 103
Claims 21-23, 27-29, 33-35, 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Himmelstein US Patent Publication No. 2009/0300140 (“Himmelstein”) in view of Monaco US Patent Publication No. 2012/0150979 (“Monaco”) and Khouri et al. US Patent Publication No. 2010/0100370 (“Khouri”).
Applicant argued that Hammerstein does not involve a topic (i.e. a topic associated with the contents of the message, as properly construed).  Hammerstein teaches that the “keywords” are “the receiver’s name, address, URL, or other unique identifying information.”  The “keywords” are identifying information associated with the intended address – not a topic associated with the message.
topic associated with the message.   Himmelstein discloses searching for an email address using keywords, which is a subject of the search, but does not expressly teach using a topic of the message for the search.  Therefore, Monaco was relied upon teach searching for a recipient address based on the topic associated with a message.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argued that in Monaco, the ranking is performed on search results and therefore the identified topic (i.e., which is used to rank persons) is not involved in the searching itself, which has already been performed.  Monaco fails to teach “searching for a recipient address based on the topic.”
The examiner respectfully disagrees.  Monaco discloses identifying a topic from a new email being composed, and the topic is compared to person profiles for the purpose of suggesting a potential recipient of the message (para. [0161]).  Monaco discloses that the profiles store, among other information, prior associations of topics (para. [0160]).  The topic of the new email being composed is used to search the profiles of person for suggesting a potential recipient.  
Hammerstein describes storing data associated with users and using keywords to identify information associated with recipients including addresses of the recipients (para. [0038] individual e-mail addresses, title or specific information.  para. [0049] utilizes key phrases 500 and a retrieve and display table 502).  Hammerstein further describes searching based on a key phrase, such as “customer service” (para. [0053]) and thus is not limited to a name, address, or URL.  Furthermore, Hammerstein discloses that users may build their own databases for searching (para. [0067]), which are essentially profiles of the users.  As such, Hammerstein similarly discloses searching on profiles of users, and Monaco discloses searching profiles of users based on the topic of the message.  The combination of Hammerstein and Monaco would have resulted in storing additional information associated with users including topics as taught by Monaco and leveraged the information to determine recipient addresses.  

Applicant argued that Gilmour do not cure the deficiencies of the combination of Himmelstein, Monaco, and Khouri.  Applicant also argued that Weinryb do not cure the deficiencies of the combination of Himmelstein, Monaco, and Khouri.  Applicant has not presented any new arguments for the patentability of the claims.  As explained above, Himmelstein in view of Monaco and Khouri teach the claimed invention.  

For the purpose of compact prosecution, the examiner also notes Hymel US Patent Publication No. 2013/0117383 (“Hymel”) which was discovered in an updated search and not relied upon in the rejection.  Hymel also teaches an invention for receiving, in a message editor, a message lacking a recipient address (fig. 5. see message without recipient); searching for a recipient address based on the topic of a message (para. [0048] suggested recipients of the message based on the subject line.  para. [0049] keywords from the subject line… suggested addresses may be those addressees… associated with any one of the keywords.  para. [0057] query… portion of the subject line) and sending, using the message editor, the message to the recipient address (para. [0057] message being composed at the client device… addressed using the selected addressee(s), message is transmitted from the client device), wherein the recipient address is not previously known by a user of the message editor (para. [0005] it is unlikely that any single given user will be personally acquainted with all organization members).  While Hammerstein and Monaco teach the limitations, it is also clearly taught by Hymel.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-11, 13-14 of U.S. Patent No. 10,425,374 (“Patent ‘374”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below, claims of Patent ‘374 substantially discloses the claims of the application.
Application
Patent ‘374
21.  A computer-implemented method within a client computer including a message editor, comprising: 
1. A computer-implemented method, comprising: providing, in a client computer, a message editor for editing an message; 
receiving, in the message editor, a message lacking a recipient address; 
receiving, in the message editor, a message lacking a recipient address; 
providing, to the message editor, a plurality of candidate topics identified by an analysis of contents of the message; 
identifying a plurality of candidate topics based on analysis of contents in at least one of a body portion, a subject field, a recipient field or a carbon copy field of the message; 

providing, to the message editor, the plurality of candidate topics; 
receiving, as a topic associated with the message, a selection of one of the plurality of candidate topics; 
receiving, as a topic associated with the message, a selection of one of the plurality of candidate topics; 
searching for a recipient address based on the topic; and
searching for at least one recipient address based on the topic associated with the message; 
sending, using the message editor, the message to the recipient address,
sending, using the message editor, the message to the at least one recipient address; 



responsive to determining that the association degree is higher than a predetermined threshold, selecting one of an outbound electronic mail address, an address of a network domain to which the network forum belongs, or a uniform resource locator of the network forum as one of the at least one recipient address; 

obtaining the keywords of the network forum and any one of the outbound electronic mail address, the address of the network domain to which the network forum belongs, or the uniform resource locator of the network forum; storing a mapping between the keywords of the network forum and any one of the outbound electronic mail address, the address of the network domain to which the network forum belongs, or the uniform resource locator of the network forum; and 

deleting the mapping in response to at least one of an expiration time for the mapping being due, or a weight for the mapping being already lower than a further predetermined threshold.




Patent ‘374 does not expressly disclose the language, “wherein the recipient address is not previously known by a user of the message editor” recited in claims 21, 27, and 33.  However, claim scope is not limited because the wherein language does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  Furthermore, claims of Patent ‘374 is able to be practiced with a user that composes an email without knowing a recipient address.  
Claims 22-26 are unpatentable over claims 1-4 and 6.  
Claims 27-32 are unpatentable over claims 8-11 and 13.  
Claims 33 and 37 are unpatentable over claim 14.  Regarding claim 34-36 and 38, Patent ‘364 does not comprise corresponding product claims.  However, Patent ‘364 comprises system claims 9-11 and 13 that comprise the subject matter of claims 34-36 and 38.  It would have been obvious to one of 

Claims 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,425,374 (“Patent ‘374”) in view of Khouri et al. US Patent Publication No. 2010/0100370 (“Khouri”).
Claims of Patent ‘374 does not disclose the subject matter of claims 39-40.  Khouri teaches a message editor that includes a topic field separate from a subject field, and the topic associated with the message is within the topic field (Khouri: see fig. 6A-6B.  see suggested topic box 260 comprising topic “Drafting Assignment” and “Swimming,” body field 65 comprising topic “drafting” and “swimming,” Subject field; para. [0039]).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Patent ‘374 with Khouri’s disclosure.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to assist users in viewing and selecting a topic(s).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-23, 27-29, 33-35, 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Himmelstein US Patent Publication No. 2009/0300140 (“Himmelstein”) in view of Monaco US Patent Publication No. 2012/0150979 (“Monaco”) and Khouri et al. US Patent Publication No. 2010/0100370 (“Khouri”).

Regarding claim 21, Himmelstein teaches a computer-implemented method within a client computer including a message editor, comprising: 

searching for a recipient address based on a topic (para. [0028] retrieve the corresponding e-mail address by specifying various keywords, search the database for the receiver’s e-mail address para. [0029] search for an e-mail address.  para. [0046] additional key phrase “types” may be defined by the user.  para. [0053] key phrase); and 
sending, using the message editor, the message to the recipient address (see fig. 2A. send email. para. [0028] returns the search results), 
wherein the recipient address is not previously known by a user of the message editor (para. [0028] sender does not know, and cannot find the receiver’s e-mail address from the database).
	Himmelstein does not teach providing, to the message editor, a plurality of candidate topics identified by an analysis of contents of the message; receiving, as a topic associated with the message, a selection of one of the plurality of candidate topics; and searching for a recipient address based on the topic.
Monaco teaches determining a topic associated with a message and searching for a recipient address based on the topic (para. [0160] topic, content, and/or specific text included in the subject line.  para. [0161] topic is identified from the new email being composed...  identified topic is then compared to other person profiles to rank persons for suggesting another potential recipient of the message).
	Monaco comes from a similar field of endeavor of assisting a user composing an e-mail.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Himmelstein with Monaco’s disclosure of determining a topic associated with a message and searching for a recipient address based on the topic such that the Himmelstein’s invention is further capable of determining a topic associated with the message and searching for receiver’s email address based on the topic.  One of ordinary skill in the art would have been motivated to do so because Himmelstein discloses that other types of key phrases may be used to search for an address, and it would have been beneficial to use information from the message to determine recipients, which would have allowed determining recipients relevant to the message. 

Himmelstein, Monaco, and Khouri come from a similar field of endeavor of assisting a user composing an e-mail.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the combination of Himmelstein and Monaco with Khouri’s disclosure of identifying a plurality of candidate topics and enabling a user to select one of the topics such that a selected topic is used as a key phrase for determining the recipient address.  One of ordinary skill in the art would have been motivated to do so because it would have beneficial to for a user to confirm a topic (key phrase) to search for the recipient and provide further assistance to users composing the email.

Regarding claim 27, Himmelstein teaches a client computer hardware system including a message editor, comprising: 
a hardware processor programmed to initiate the following executable operations: 
receiving, in the message editor, a message lacking a recipient address (para. [0027] sender invokes the email application… and creates a new e-mail); 
searching for a recipient address based on a topic (para. [0028] retrieve the corresponding e-mail address by specifying various keywords, search the database for the receiver’s e-mail address para. [0029] search for an e-mail address.  para. [0046] additional key phrase “types” may be defined by the user); and 

wherein the recipient address is not previously known by a user of the message editor (para. [0028] sender does not know, and cannot find the receiver’s e-mail address from the database).
	Himmelstein does not teach providing, to the message editor, a plurality of candidate topics identified by an analysis of contents of the message; receiving, as a topic associated with the message, a selection of one of the plurality of candidate topics; and searching for a recipient address based on the topic.
Monaco teaches determining a topic associated with a message and searching for a recipient address based on the topic (para. [0160] topic, content, and/or specific text included in the subject line.  para. [0161] topic is identified from the new email being composed...  identified topic is then compared to other person profiles to rank persons for suggesting another potential recipient of the message).
	Monaco comes from a similar field of endeavor of assisting a user composing an e-mail.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Himmelstein with Monaco’s disclosure of determining a topic associated with a message and searching for a recipient address based on the topic such that the Himmelstein’s invention is further capable of determining a topic associated with the message and searching for receiver’s email address based on the topic.  One of ordinary skill in the art would have been motivated to do so because Himmelstein discloses that other types of key phrases may be used to search for an address, and it would have been beneficial to use information from the message to determine recipients, which would have allowed determining recipients relevant to the message. 
Khouri teaches providing, to a message editor, a plurality of candidate topics identified by an analysis of contents of the message; and receiving, as a topic associated with the message, a selection of one of the plurality of candidate topics (fig. 6A-6B.  para. [0015] receiving content data including text-based information corresponding to a body of an e-mail message; analyze the received content data; extract topic data.  para. [0032] topic extractor 86 further includes logic operable to extract 146 body 
Himmelstein, Monaco, and Khouri come from a similar field of endeavor of assisting a user composing an e-mail.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the combination of Himmelstein and Monaco with Khouri’s disclosure of identifying a plurality of candidate topics and enabling a user to select one of the topics such that a selected topic is used as a key phrase for determining the recipient address.  One of ordinary skill in the art would have been motivated to do so because it would have beneficial to for a user to confirm a topic (key phrase) to search for the recipient and provide further assistance to users composing the email.

Regarding claim 33, Himmelstein teaches a computer program product, comprising: 
a computer readable storage medium having program code stored thereon, the program code executable by a client computer hardware system including a message editor to perform: 
receiving, in the message editor, a message lacking a recipient address (para. [0027] sender invokes the email application… and creates a new e-mail); 
searching for a recipient address based on a topic (para. [0028] retrieve the corresponding e-mail address by specifying various keywords, search the database for the receiver’s e-mail address para. [0029] search for an e-mail address.  para. [0046] additional key phrase “types” may be defined by the user); and 
sending, using the message editor, the message to the recipient address (see fig. 2A. send-email. para. [0028] returns the search results), 
wherein the recipient address is not previously known by a user of the message editor (para. [0028] sender does not know, and cannot find the receiver’s e-mail address from the database).
	Himmelstein does not teach providing, to the message editor, a plurality of candidate topics identified by an analysis of contents of the message; receiving, as a topic associated with the message, a selection of one of the plurality of candidate topics; and searching for a recipient address based on the topic.
Monaco teaches determining a topic associated with a message and searching for a recipient address based on the topic (para. [0160] topic, content, and/or specific text included in the subject line.  para. [0161] topic is identified from the new email being composed...  identified topic is then compared to other person profiles to rank persons for suggesting another potential recipient of the message).
	Monaco comes from a similar field of endeavor of assisting a user composing an e-mail.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Himmelstein with Monaco’s disclosure of determining a topic associated with a message and searching for a recipient address based on the topic such that the Himmelstein’s invention is further capable of determining a topic associated with the message and searching for receiver’s email address based on the topic.  One of ordinary skill in the art would have been motivated to do so because Himmelstein discloses that other types of key phrases may be used to search for an address, and it would have been beneficial to use information from the message to determine recipients, which would have allowed determining recipients relevant to the message. 
Khouri teaches providing, to a message editor, a plurality of candidate topics identified by an analysis of contents of the message; and receiving, as a topic associated with the message, a selection of one of the plurality of candidate topics (fig. 6A-6B.  para. [0015] receiving content data including text-based information corresponding to a body of an e-mail message; analyze the received content data; extract topic data.  para. [0032] topic extractor 86 further includes logic operable to extract 146 body topic data corresponding to the e-mail body. para. [0039] suggested topic box 260 is filled by the topic extractor 86 and string generator 88 based on the content information of the body portion.  if the user selects the check-box 262… the detected topic information will be included in the header of the email message).


Regarding claim 22, Himmelstein in view of Monaco and Khouri teach the method of claim 21, wherein the topic is extracted from a topic field included in the message (Monaco: para. [0160] topic, content, and/or specific text included in the subject line or body of a message.  Khouri: para. [0039] suggested topic box 260 is filled by the topic extractor 86 and string generator 88 based on the content information of the body portion.  if the user selects the check-box 262… the detected topic information will be included in the header of the email message).

Regarding claim 23, Himmelstein in view of Monaco and Khouri teach the method of claim 21, wherein the contents of the message subject to the analysis includes at least one of a body portion, a subject field, a recipient field, or a carbon copy field of the message (Monaco: para. [0160] topic, content, and/or specific text included in the subject line or body of a message.  Khouri: para. [0039] suggested topic box 260 is filled by the topic extractor 86 and string generator 88 based on the content information of the body portion.  if the user selects the check-box 262… the detected topic information will be included in the header of the email message).

Regarding claim 28, Himmelstein in view of Monaco and Khouri teach the system of claim 27, wherein the topic is extracted from a topic field included in the message (Monaco: para. [0160] topic, content, and/or specific text included in the subject line.  Khouri: para. [0039] suggested topic box 260 is 

Regarding claim 29, Himmelstein in view of Monaco and Khouri teach the system of claim 27, wherein the contents of the message subject to the analysis includes at least one of a body portion, a subject field, a recipient field, or a carbon copy field of the message (Monaco: para. [0160] topic, content, and/or specific text included in the subject line or body of a message.  Khouri: para. [0039] suggested topic box 260 is filled by the topic extractor 86 and string generator 88 based on the content information of the body portion.  if the user selects the check-box 262… the detected topic information will be included in the header of the email message).

Regarding claim 34, Himmelstein in view of Monaco and Khouri teach the computer program product of claim 33, wherein the topic is extracted from a topic field included in the message (Monaco: para. [0160] topic, content, and/or specific text included in the subject line or body of a message.  Khouri: para. [0039] suggested topic box 260 is filled by the topic extractor 86 and string generator 88 based on the content information of the body portion.  if the user selects the check-box 262… the detected topic information will be included in the header of the email message).

Regarding claim 35, Himmelstein in view of Monaco and Khouri teach the computer program product of claim 33, wherein the contents of the message subject to the analysis includes at least one of a body portion, a subject field, a recipient field, or a carbon copy field of the message (Monaco: para. [0160] topic, content, and/or specific text included in the subject line or body of a message.  Khouri: para. [0039] suggested topic box 260 is filled by the topic extractor 86 and string generator 88 based on the content information of the body portion.  if the user selects the check-box 262… the detected topic information will be included in the header of the email message).

Regarding claim 39, Himmelstein in view of Monaco and Khouri teach the method of claim 21, wherein the message editor includes a topic field separate from a subject field, and the topic associated with the message is within the topic field (Khouri: see fig. 6A-6B.  para. [0039] suggested topic box 260.  Monaco and Khouri further disclose a body field that includes topic, which also discloses a topic field (Monaco:  para. [0160] topic, content, and/or specific text included in the subject line or body of a message.  Khouri: para. [0012] body field inclusive of the content data.  para. [0015] receiving content data including text-based information corresponding to a body of an e-mail message; analyze the received content data; extract topic data.  para. [0032] topic extractor 86 further includes logic operable to extract 146 body topic data corresponding to the e-mail body).    

Regarding claim 40, Himmelstein in view of Monaco and Khouri teach the system of claim 27, wherein the message editor includes a topic field separate from a subject field, and the topic associated with the message is within the topic field (Khouri: see fig. 6A-6B.  para. [0039] suggested topic box 260.  Monaco and Khouri further disclose a body field that includes topic, which also discloses a topic field (Monaco:  para. [0160] topic, content, and/or specific text included in the subject line or body of a message.  Khouri: para. [0012] body field inclusive of the content data.  para. [0015] receiving content data including text-based information corresponding to a body of an e-mail message; analyze the received content data; extract topic data.  para. [0032] topic extractor 86 further includes logic operable to extract 146 body topic data corresponding to the e-mail body).    

Claims 24, 30, and 36 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Himmelstein in view of Monaco, Khouri, and Gilmour et al. US Patent Publication No. 2007/0078803 ("Gilmour").


Monaco teaches analyzing a user profile of a registered user to determine an association degree of the user with a topic; and selecting an electronic mail address of the user as one of the at least one recipient address based on the association degree (para. [0160] topic, content, and/or specific text… may be used… to computer scores for ranking persons.  prior associations of topics, content, and/or text as stored in the person profiles on the user terminal may be used in the ranking computations.  para. [0161] identified topic is then compared to other person profiles to rank persons for suggesting another potential recipient of the message).  Monaco comes from a similar field of endeavor of assisting a user composing an e-mail.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Himmelstein with Monaco’s disclosure of analyzing a user profile of a registered user to determine an association degree of the user with a topic; and selecting an electronic mail address of the user as one of the at least one recipient address based on the association degree.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to leverage information from the email and from the profiles to determine recipients relevant to the topic. 
Gilmour teaches determining an association degree and responsive to that the association degree is higher than a predetermined threshold, selecting a user (para. [0037] minimum/desired match level,
how well the overall know ledge base of the target user should match the subject matter of the query.

which, according to the user profile associated with the user, has a strength exceeds a second threshold).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified Himmelstein and Monaco with Gilmour’s disclosure of determining an association degree and selecting a user responsive to that the association degree is higher than a predetermined threshold.  One of ordinary skill in the art would have been motivated to do so in order to have improved selection in the suggested system by enabling selection of user(s) based on a strength and desired match level (para. [0037]).

Regarding claim 30, the claim is a system claim that corresponds to method claim 24 and comprises similar subject matter. Therefore, claim 30 is rejected for similar rationale as claim 24.

Regarding claim 36, the claim is a product claim that corresponds to method claim 24 and comprises similar subject matter. Therefore, claim 36 is rejected for similar rationale as claim 24.

Claims 26, 32, and 38 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Himmelstein in view of Monaco, Khouri, and Weinryb et al. US Patent Publication No. 2011/0040846 ("Weinryb").

Regarding claim 26, Himmelstein does not teach the method of claim 21, wherein a reply to the message is received from the at least one recipient address; and at least one of the message or the reply is filtered based on an evaluation of the message made by a recipient corresponding to the recipient address. 
Weinryb teaches receiving a reply from at least one recipient address; and filtering at least one of the message or the reply based on evaluation of the message made by a recipient corresponding to the at least one recipient address (para. [0099] identifying an incoming reply.  para. [0100] filtering the reply. para. [0101] if the reply is identified as legal, present reply to the initiator user).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Himmelstein by implementing Weinryb’s disclosure of receiving a reply from the at least one recipient address and filtering at least one of the message or the reply based on evaluation of the message made by a recipient corresponding to the at least one recipient address.  One of ordinary skill in the art would have been motivated to do so for similar benefits of preventing presenting spam messages or unauthorized replies (para. [0100] identifying spam or as an unauthorized reply).

Regarding claim 32, the claim is a system claim that corresponds to method claim 26 and comprises similar subject matter. Therefore, claim 32 is rejected for similar rationale as claim 26.

Regarding claim 38, the claim is a product claim that corresponds to method claim 26 and comprises similar subject matter. Therefore, claim 38 is rejected for similar rationale as claim 26.

Allowable Subject Matter
Claims 25, 31, and 37 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims and the double patenting rejection, set forth in this Office action, is overcome by the filing of a Terminal Disclaimer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445